
	
		II
		111th CONGRESS
		1st Session
		S. 816
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Crapo (for himself,
			 Mr. Baucus, Mr.
			 Tester, Mrs. Lincoln, and
			 Mr. Bennett) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To preserve the rights granted under second amendment to
		  the Constitution in national parks and national wildlife refuge
		  areas.
	
	
		1.Short titleThis Act may be cited as the
			 Preservation of the Second Amendment in National Parks and National
			 Wildlife Refuges Act.
		2.Firearms in
			 National Parks and National Wildlife RefugesExcept as provided in section 930 of title
			 18, United States Code, a person may possess, carry, and transport concealed,
			 loaded, and operable firearms within a national park area or national wildlife
			 refuge area in accordance with the laws of the State in which the national park
			 area or national wildlife refuge area, or that portion thereof, is
			 located.
		
